U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: þ Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 THE TOPIARY FUND FOR BENEFIT PLAN INVESTORS (BPI) LLC (Name of Registrant as Specified In Its Limited Liability Company Agreement) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: EXPLANATORY NOTE This Proxy Statement is organized as follows: 1.Letter to Members of The Topiary Fund for Benefit Plan Investors (BPI) LLC (the “Topiary Fund”) 2.Questions and Answers regarding the proposed Reorganization of the Topiary Fund into Hatteras Multi-Strategy TEI Fund, L.P. (the “Hatteras Fund”) 3.Notice of Special Meeting of Members of the Topiary Fund 4.Proxy Statement regarding the proposed Reorganization of the Topiary Fund into the Hatteras Fund In addition, the investors in the Topiary Fund will be given copies of the Confidential Offering Memorandum, dated September 20, 2006, of the Hatteras Fund (as filed as part of the Hatteras Fund’s Registration Statement on Form N-2), the limited partnership agreement of the Hatteras Fund and the annual report of the Hatteras Fund for the year ended March 31, 2007 (as filed as part of the Hatteras Fund’s Annual Report on Form N-CSR), each of which have been filed with the Securities and Exchange Commission in accordance with the requirements of the Investment Company Act of 1940.Investors will also be given copies of the Form ADV of the Hatteras Investment Manager and the Hatteras Fund’s Privacy Policy. THE TOPIARY FUND FOR BENEFIT PLAN INVESTORS (BPI) LLC 345 Park Avenue New York, New York 10154 (212) 454-3000 August [ ], 2007 Dear Member: You are cordially invited to attend a special member meeting (the “Special Meeting”) of The Topiary Fund for Benefit Plan Investors (BPI) LLC (the “Topiary Fund”) to be held on Friday, September 21, 2007 at 9:00 a.m.Before the meeting, I would like to provide you with additional background and ask for your vote on an important proposal affecting the Topiary Fund. The proposal you will be asked to consider at the meeting, as further described in the enclosed Proxy Statement, is the proposed reorganization of the Topiary Fund (the “Reorganization”) involving the acquisition of substantially all of the assets and certain liabilities of the Topiary Fund by the Hatteras Multi-Strategy TEI Fund, L.P. (the “Hatteras Fund”) in exchange for limited partnership interests of the Hatteras Fund, which has an investment objective and investment policies similar to those of the Topiary Fund.The members (each, a “Member”) of the Topiary Fund will not bear the costs directly associated with the Reorganization. The Hatteras Fund commenced operations in April 2005 and had net assets of approximately $130 million at March 31, 2007 (compared with the Topiary Fund’s assets of approximately $86 million at that date).Like the Topiary Fund, the Hatteras Fund is designed for tax-exempt and tax-deferred investors.The Hatteras Fund’s investment manager is Hatteras Investment Partners LLC (“Hatteras Investment Manager”), which maintains its principal place of business in Raleigh, North Carolina, and its general partner is Hatteras Investment Management LLC, an affiliate of the Hatteras Investment Manager (the “Hatteras General Partner”). The Board of Directors of the Topiary Fund believes the Reorganization is in the best interests of the Topiary Fund and its Members, and unanimously recommends that you vote “For” the proposed Reorganization (and the reorganization involving the Topiary Master Fund and the Hatteras Master Fund (each as defined in the Proxy Statement)). I encourage you to carefully review the enclosed materials, which explain this proposal in more detail.As a Member, your vote is important, and we hope that you will respond today to ensure that your interest in the Topiary Fund (each, an “Interest”) will be represented at the Special Meeting.You may vote in one of the following ways: · By calling us toll-free at 1 (877) 456-6399; · By Internet at www.2voteproxy.com; · By returning the enclosed proxy card in the postage-paid envelope; or · In person at the Special Meeting. As always, we appreciate your support. Sincerely, Pamela Kiernan President and Chief Executive Officer Please vote now.Your vote is important. To avoid the wasteful and unnecessary expense of further solicitation, we urge you to promptly indicate your voting instructions on the enclosed proxy card, date and sign it and return it in the envelope provided, or record your voting instructions by telephone or via the internet, no matter how large or small your holdings may be.If you submit a properly executed proxy but do not indicate how you wish your Interest to be voted, your Interest will be voted “For” the Reorganization.If your Interest is held through a broker, you must provide voting instructions to your broker about how to vote your Interest in order for your broker to vote your Interest at the Special Meeting. IMPORTANT NOTICE As an investor in the Topiary Fund, you previously certified that you qualified as a “Qualified Client” under the Investment Advisers Act of 1940 and an “Accredited Investor” under the Securities Act of 1933.Satisfaction of both requirements was a condition to your investment in the Topiary Fund. The Hatteras Fund imposes similar requirements on its investors.As described on page 40 of the enclosed proxy statement, investors in the Topiary Fund who can no longer satisfy such requirements will not be eligible to participate in the Reorganization.If you do not meet both of these two requirements, as described on page 40 of the proxy statement, please promptly notify the Topiary Fund.Investors who indicate that they do not meet both of these requirements may be contacted by a representative of DB Investment Managers, Inc. to discuss their investment.See “Information About the Reorganization – Eligible Participants.” QUESTIONS & ANSWERS We recommend that you read the complete Proxy Statement.For your convenience, we have provided a brief overview of the issues to be considered at the Special Meeting. Q: Why is a meeting of Members being held? A: You are being asked to approve the reorganization (the “Reorganization”) involving The Topiary Fund for Benefit Plan Investors (BPI) LLC (“Topiary Fund”) and the Hatteras Multi-Strategy TEI Fund, L.P. (“Hatteras Fund”), a fund that pursues an investment objective and investment policies similar to those of the Topiary Fund.If the proposed Reorganization is approved and completed, you will become a limited partner (each, a “Limited Partner” or a “Partner”) of the Hatteras Fund and the Topiary Fund will be terminated as a limited liability company under Delaware law and deregistered as an investment company under the Investment Company Act of 1940. Q: How does the Board of Directors suggest that I vote? A: After consideration of the facts they believed relevant, the Board of Directors of the Topiary Fund (the “Topiary Fund Board”) has determined that the proposed Reorganization is in the best interests of the Members of the Topiary Fund and recommends that you cast your vote “For” the proposed Reorganization.The Topiary Fund Board anticipates that Members of the Topiary Fund will benefit from the expected operating efficiencies resulting from the larger net asset size of the combined fund, the combined fund’s prospects for growth which make it a more viable long-term investment product and the fact that, if the Reorganization is not approved, DB Investment Managers, Inc. (“DBIM”) will recommend that the Topiary Fund be liquidated and, if the Directors approve the liquidation, Members would not receive their final share of the liquidation proceeds until 2010 or later.The Topiary Fund Board also considered the similar investment objectives and policies of the Topiary Fund and the Hatteras Fund in reaching its decision to recommend that Members vote in favor of the proposed Reorganization. Q: How will the Reorganization affect me? A: If Members of the Topiary Fund approve the proposed Reorganization, substantially all the assets and liabilities of the Topiary Fund will be combined with those of the Hatteras Fund, a capital account (each, a “Capital Account”) will be set up in your name at the Hatteras Fund and you will receive a Limited Partnership Interest in the Hatteras Fund.The value of your investment in the Hatteras Fund will be based on, and equal to the value of, the capital account that you held in the Topiary Fund as of the Valuation Time, as described in the Proxy Statement.However, due to the larger size of the combined fund, a Member of the Topiary Fund will hold a smaller percentage of ownership in the Hatteras Fund than he or she held in the Topiary Fund prior to the Reorganization.The Hatteras Fund also currently has a higher fee expense ratio than the Topiary Fund, so Members would incur higher operating expenses. Q: Will the privileges I enjoy as a Member of the Topiary Fund change after the Reorganization? A: Your rights as a Member in the Topiary Fund will be substantially similar to your rights as a Limited Partner in the Hatteras Fund and the investor services available to you after the Reorganization will be substantially the same.
